Citation Nr: 0408568	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  99-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1949 to October 
1951.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1998 decision by 
the RO which denied the appellant's claims for VA benefits as 
shown on the first page of this decision.  The Board remanded 
the appeal to the RO for additional development in February 
2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on June [redacted], 
1997 is shown to have been the result of cardiac arrhythmia 
due to coronary atherosclerosis, status post coronary by-pass 
surgery.  

3.  The veteran's coronary artery disease was first 
clinically demonstrated many years after service.  

4.  At the time of death, the veteran's service-connected 
disabilities included residuals of shell fragment wound to 
the left foot, rated 30 percent disabling; osteomyelitis of 
the left metatarsus and status post excision of squamous cell 
carcinoma, rated 20 percent disabling; lumbosacral strain and 
post-operative residuals of laminectomy, rated 20 percent 
disabling; shell fragment scar of the right heel, rated 10 
percent disabling, and donor site scar of the right calf, 
rated 10 percent disabling.  

5.  A disability of service origin did not cause or play any 
part in the veteran's death.  

6.  The veteran's service-connected disabilities where not 
continuously rated totally disabling for 10 years prior to 
his death.  

7.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312, 3.159, 
3.326 (2003).  

2.  The criteria for eligibility for DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.322 (2003).  

3.  The claim for VA Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ 3500 (Chapter 35) lacks legal merit and must be denied as a 
matter of law.  38 U.S.C.A. §§ 3500, 3501, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a), 
3.807, 21.3020, 21.3021 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The appellant was notified of VCAA and VA's duty to assist 
under that Act by the Board in February 2001, and was 
provided with the appropriate regulations by the RO in 
September 2001.  

At the outset, the Board is cognizant of the recent decision 
by the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which held, in essence, that the notice 
and assistance provisions of VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In this 
case, the issues currently on appeal had been filed and 
initial adjudication had taken place before the VCAA was 
enacted.  However, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claims.  The discussions as contained in the 
October 1998 rating decision, the statement of the case (SOC) 
issued in August 1999 , the September 2001 supplemental 
statement of the case (SSOC), the February 2001 Board remand, 
and the numerous letters from the RO have provided the 
appellant and her representative with sufficient information 
regarding the applicable rules.  The SOC and the SSOC 
provided notice of what was revealed by the evidence of 
record and why this evidence was insufficient to prevail in 
her claims.  The letters also notified her of which evidence 
was to be provided by the appellant and which by the VA.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  The appellant was also afforded an opportunity to 
testify at a personal hearing, but declined.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decision of the RO promulgated 
prior to providing the appellant full VCAA notice were void 
ab initio.  The result of this action would require that the 
entire rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to the issues on appeal, and was given 
ample time to respond.  Thus, to allow the appeal to continue 
would result in nonprejudical error.  "The record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [claimant] 
regarding what further evidence [she] should submit to 
substantiate [her] claim."  Conway v. Principi, 353 F.3d 
1369 (2004).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support her claims and the evidence necessary to complete the 
application.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records show that the veteran sustained a 
gunshot wound to the left foot with comminuted fracture of 
several bones, including the cuboid, lateral cuneiform, tip 
of the styloid process of the 5th metatarsal and the anterior 
most portion of the calcaneus in December 1950.  The wound 
was debrided, metallic fragments were removed and a short leg 
cast was applied.  Progress notes in February and March 1951 
showed marked improvement and the wound was closed.  In April 
1951, scar tissue was excised and the wound closed by 
shifting skin flaps from the lateral and superior surfaces.  
The veteran developed an infection in the wound which was 
treated conservatively and subsequently cleared.  He was 
discharged from the hospital in August, and from military 
service in October 1951.  

A Service Department treatment record in November 1951 
indicated that the veteran had been doing well until a few 
days earlier when he developed an ulcer on his left foot and 
had some draining from the wound site.  He was aggressively 
treated for cellulites and osteomyelitis of the left foot 
with some improvement when the veteran requested to be 
discharged from the hospital in December 1951.  

By rating action in March 1952, service connection was 
established for residuals of a shell fragment wound to the 
left foot involving bone loss, arthritic changes, and 
osteomyelitis.  A temporary convalescent rating of 50 percent 
was assigned; effective from October 5, 1951, the day 
following his discharge from service.  

When examined by VA in May 1952, the veteran complained of 
pain in his left foot and wore an insert support in the left 
shoe.  On examination, there was a 3-inch long, depressed 
irregular retracted scar with loss of deep tissue on the 
plantar surface of the left heel.  There was some tender 
callosities around the scar.  There was a 2-inch depressed 
scar on the dorsal aspect of the left ankle surrounded by 
marked discoloration, but no draining.  The veteran reported 
that he had draining from this scar two weeks earlier, but 
there was no evidence of draining on examination.  There was 
50 percent limitation of motion in the ankle with marked 
crepitus, deformity, and edema with scattered discoloration.  
There was also a 2-inch long scar on the right heel which was 
surrounded by thick and painful callouses.  (A residual of 
the same gunshot wound.)  X-ray studies of the left foot 
showed removal of the cuboid bone; the remaining tarsal bones 
showed evidence of sclerosis, fusion, and secondary 
hypertrophic arthritic changes.  The phalanges and 
metatarsals were within normal limits.  The diagnoses 
included residuals of injury to the left foot, severe, with 
recurrent drainage, arthritic changes, edema, limitation of 
motion, and bone loss, and symptomatic right heel scar with 
weakness in the right foot.  

By rating action in May 1952, the RO granted service 
connection for osteomyelitis of the left metatarsus, rated 20 
percent disabling; shell fragment scar on the right heel, 
rated 10 percent disabling, and assigned an increased rating 
to 30 percent for shell fragment wound residuals of the left 
foot, all effective from April 5, 1952.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

The veteran was not seen again by VA until 1991, when he 
developed a verrucous squamous cell carcinoma on the left 
foot at the site of the shell fragment scar.  He underwent 
excision of the carcinoma in December 1991.  

Additional private medical records associated with the claims 
file in May 1992, showed that the veteran underwent L3-4 
hemilaminectomy in September 1987.  

When examined by VA in June 1992, the examiner opined that 
the veteran's low back problems were caused by his bilateral 
foot problems and 40-year history of limping.  Examination of 
the left foot showed some active draining from the left foot 
since the recent surgery.   

By rating action in July 1992, the RO granted service 
connection for a donor site scar on the right calf, secondary 
to the carcinoma excision, and lumbosacral strain with status 
post laminectomy, secondary to the service-connected 
bilateral foot disabilities.  The veteran was also assigned a 
temporary total rating for convalescence for the left foot 
surgery, effective from November 13, 1991 through July 1992, 
when the 20 percent evaluation was reinstated.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

When examined by VA in April 1993, the veteran complained of 
aching pain and numbness in the both ankles and feet with 
draining about the lateral aspect of the left ankle, and low 
back pain radiating down the right leg.  Following 
examination, the diagnoses included residuals of gunshot 
wound to the left ankle/foot; osteomyelitis of the left ankle 
with draining wound, left ankle strain associated with 
partial ankylosis of the ankle, metatarsophalangeal, and 
interphalangeal joints; post operative residuals of excision 
skin lesion and graft of the left foot; scar residuals from a 
gunshot wound to the right heel; donor site scar and skin 
graft of the right lower leg with fixation of graft to the 
underlying musculature, and surgical scar on the lumbar 
region of the back with intermittent lumbosacral strain.  

A VA neurological examination report in April 1993, noted 
some sensory impairment of L4, 5, and S1 on the right.  There 
was no evidence of motor weakness, and right ankle jerk was 
absent.  No other neurological abnormalities were noted.  The 
neurologist commented that the clinical findings on 
examination were common after lumbar disc surgery, and that 
the results of the operation was very favorable.  

A Certificate of Death, received in January 1998, showed that 
the veteran died on June [redacted], 1997.  The immediate cause of 
death was cardiac arrhythmia due to coronary atherosclerosis, 
status post coronary by-pass surgery.  An autopsy was not 
performed.  

Additional private medical records associated with the claims 
file thereafter showed that the veteran was hospitalized for 
acute myocardial infarction in January 1982.  He underwent a 
coronary bypass graft sometime between 1982 and 1987, 
apparently at Lankenau Hospital.  However, a letter from that 
facility in April 1998 indicated that medical records were 
not maintained for more than seven years and that the 
veteran's records had been destroyed.  Medical records from 
Burdette Tomlin Memorial Hospital showed that the veteran was 
brought to the emergency room on June [redacted], 1997 in full 
cardiac arrest.  He had been found lying on his bed by family 
members and was unresponsive, without a pulse or 
respirations.  CPR was started by family members.  When 
paramedics arrived he was found to be in full cardiac arrest.  
He was intubated, and resusitation was attempted.  When seen 
in the emergency room, he was asystolic, his eyes were fixed 
and dilated, and there was no spontaneous breathing.  The 
terminal diagnosis was asystole with cardiac arrest.  

In May 2003, the Board referred the claims file to a VA 
podiatric surgeon and a VA cardiologist for medical expert 
opinions as to whether the veteran's service-connected 
disabilities were etiologically related to the development of 
coronary atherosclerosis or whether they contributed 
substantially or materially to cause death.  

The podiatric surgeon addressed each of the veteran's 
service-connected disabilities individually and concluded 
that the shell fragment wound to the left leg, squamous cell 
carcinoma of the left foot, right heel scar, and the donor 
site scar were not etiologically related to atherosclerosis, 
did not contribute materially or substantially to cause 
death, and did not combine with, assist, or aid any other co-
morbid condition to produce death.  He indicated that there 
was some empirical data suggesting that chronic inflammation 
associated with infection can cause an increase in plaque 
formation, and that the veteran's chronic osteomyelitis of 
the left foot may have contributed to cause atherosclerosis.  
However, he declined to offer a medical opinion on this 
question and stated that it would be better addressed by the 
cardiologist.  

The cardiologist included a detailed description of the 
veteran's medical history and noted that the veteran's risk 
factors for coronary artery disease included hypertension and 
smoking.  He indicated that while the veteran's inability to 
exercise because of his service-connected lower extremity 
problems may have possibly contributed in a secondary manner 
to the progression of his coronary artery disease, his 
disabilities did not contribute substantially or materially 
to the progression of the disease process or to his death.  
The cardiologist specifically addressed the point raised by 
the podiatric surgeon concerning the veteran's chronic 
osteomyelitis and the possible relationship between chronic 
inflammation and vascular disease.  He indicated that he 
found no medical treatises or articles showing any 
relationship between osteomyelitis and atherosclerosis or 
coronary artery disease, or any definitive evidence that 
chronic infections, such as osteomyelitis play any causative 
role in the progression of coronary artery disease.  He 
concluded that the veteran's osteomyelitis did not contribute 
substantially or materially to the progression of coronary 
artery disease or to cause death.  

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2003).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2003).  

Analysis

The appellant contends, in essence, that the veteran's 
coronary atherosclerosis and subsequent death from cardiac 
arrhythmia was caused or otherwise aggravated by the service-
connected residuals of the shell fragment wounds to his lower 
extremities, and specifically, the chronic infections in his 
left foot.  

At the time of death, the veteran was service-connected for 
residuals of shell fragment wound to the left foot, rated 30 
percent disabling; osteomyelitis of the left metatarsus and 
status post excision of squamous cell carcinoma, rated 20 
percent disabling; lumbosacral strain and post-operative 
residuals of laminectomy, rated 20 percent disabling; shell 
fragment scar of the right heel, rated 10 percent disabling, 
and donor site scar of the right calf, rated 10 percent 
disabling.  

The appellant does not claim nor do the service medical 
records show any evidence of treatment or diagnosis of any 
heart disease, including coronary artery disease in service, 
within a year thereafter, or for several decades after his 
discharge from service in 1951.  Thus, there is no basis upon 
which to conclude that his coronary artery disease was 
incurred in or aggravated during military service, including 
on a presumptive basis.  

The question remaining is whether the residuals of shell 
fragment wounds to his lower extremities contributed 
substantially or materially to cause death.  In this regard, 
the Board notes that the appellant has not presented any 
evidence showing a relationship between the veteran's 
service-connected disabilities and his coronary artery 
disease or myocardial infarction.  The appellant, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

The claims file, including the veteran's terminal hospital 
records were reviewed by two VA medical experts specializing 
in podiatry an cardiology for the specific purpose of 
determining the etiology of the veteran's demise.  After a 
comprehensive review of the medical records, the examiners 
concluded that the veteran's service-connected disabilities 
did not play any role in contributing to his death.  In the 
absence of competent medical evidence to the contrary, the 
Board finds that reliance on the VA medical expert opinions 
is warranted in this case.  See Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  Accordingly, service connection for the 
cause of the veteran's death is denied.  

DIC

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service-connected when the 
following conditions are met:  (1)  1. The veteran's death 
was not caused by his or her own willful misconduct; and (2) 
The veteran was in receipt of or entitled to received (or but 
for the receipt of military retired pay was entitled to 
receive) compensation at the time of death for service-
connected disability that either:  (i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 years or more immediately preceding death; 
or (ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than five years immediately preceding his death.  
38 U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Entitlement to dependency and indemnity compensation is 
predicated, in pertinent part, on a finding that, at the time 
of death, the veteran had a service-connected disablement 
that was continuously rated totally disabling by a schedular 
or unemployability rating for a period of l0 or more years 
immediately preceding death.  In this case, the evidence does 
not show that the veteran was continuously rated totally 
disabled due to his service-connected disabilities for a 
period of 10 years or more at the time of his death.  Thus, 
by operation of law, entitlement to dependency and indemnity 
death benefits under the provisions of 38 U.S.C.A. § 1318(b) 
cannot be established.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appellant's claim must be denied.  

Chapter 35 Benefits

Chapter 35 benefits, Survivors' and Dependents' Educational 
Assistance, is a program of education or special restorative 
training that may be authorized for an eligible person, such 
as a surviving spouse, if the applicable criteria are met.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Survivors' and 
Dependents' Educational Assistance exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign government or power.  Service connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807.  

In this case, the veteran did not have a permanent total 
service-connected disability at the date of his death, nor 
did he die as a result of a service-connected disability.  
Thus, the criteria for basic eligibility for Chapter 35 
benefits are not met.  Consequently, the appellant's claim 
fails because of absence of legal merit or lack of 
entitlement under the law.  Where, as here, the law and not 
the evidence is dispositive of the claim, the claim must be 
denied because of lack of legal merit or lack of entitlement 
under the law.  Sabonis at 430 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, is denied.  

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



